DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Each of the independent claims 1, 11 and 19 recite a cargo screen assembly having a retraction mechanism with a retractable screen.   Each of these independent claims further recite: 

wherein, in a first configuration, the connection beam of the back component is connected to the first end beam of the retracting component; and 
wherein, in a second configuration, the connection beam of the back component is connected to the second end beam of the middle cover component.

None of the prior art of record discloses or teach a back component that can be connected to the retracting component or a middle [second] cover [screen].  The prior art discloses connecting a back cover to middle/second cover (see for instance  Liu CN 105905038, Xavier et al FR 3022870) the prior art also discloses a back cover connected a retracting component (see Huekle US 20160332579).  None of the prior art discloses or teach the back cover also being reconfigurable to be connect to a retracting middle/second screen with a retractable first end beam for connection to the back cover. 
In summary, none of the prior art of record discloses the above limitations and anticipate the claim limitations under 35 USC 102 nor teach and render obvious the limitations under 35 USC 103.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612